DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 1/5/2022.  As directed by the amendment, claims 1-4, 7 and 9-12 have been amended, and claims 13-20 have been added. As such, claims 1-20 are pending in the instant application.
Applicant has amended the drawings to show an inlet on a circumferential face (claims 6-7), but the drawings still do not depict the subject matter of claim 11, see the drawing objection updated below.
Applicant has amended the claims to address the previous objections thereto, which are hereby withdrawn.
Applicant has amended claim 11 to address the rejections under 35 USC 112(b&d)/second and fourth paragraphs, which are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 15/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant asserts on page 12 of Remarks that Chiu does not disclose particular elements of claim 1, including the newly added coupling arrangement. 


Regarding claims 1 and 12, Applicant asserts on pages 13-14 of Remarks that Choi does not disclose the lid, coupling arrangement and passage of claims 1 and 12.
The Examiner disagrees, because Choi does disclose the contested elements, including a coupling arrangement as claimed, see the updated rejections below for claim mapping.

Separate arguments were not made for the dependent claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the selectively couplable housing portions of claim 11 in combination with all the elements of claim 1 must be shown or the feature(s) canceled from the claim(s). [Fig. 1 only shows a generic diagram of a system, and it is not immediately apparent how selectively couplable housing portions would be integrated into the embodiment of Figs. 2-6.] No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 12 is objected to because of the following informalities:  the lines starting with “a delivery conduit” and “a patient interface” should have one less tab space, so that they are in line with the line starting with “an apparatus” as previously presented.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 13 and 19 (and thus their dependent claims 14-18 and 20), it is unclear in the claims to what the rotational axis belongs/what is intended to rotate around (i.e. define) the rotational axis. As best understood, for purposes of examination, claims 13 and 19 will be considered to read “a rotational axis of the lid relative to the housing”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (US 2007/0035044 A1; hereinafter “Chiu”).
an apparatus (humidifier 100) (Figs. 3 and 6) for providing a flow of breathing gas for a patient (paras [0002] and [0005]), the apparatus comprising: 
a housing (comprising base 150, cylinder 110 and cover 130); 
a gas flow generator (fan 162) disposed in the housing (Fig. 6), the gas flow generator structured to generate the flow of breathing gas (Fig. 6; paras [0002], [0005] and [0019]); 
a humidifier (water storage tank 111) disposed in the housing (Fig. 6), the humidifier having a water chamber (within tank 111) structured to house a volume of water (liquid 200) therein (Fig. 6; “the liquid could be water,” para [0015]), the water chamber having a top opening (the opening at the top of tank 111) (Fig. 6) for providing the volume of water in the chamber (as this is the only ingress/egress from the tank, it is necessarily “for providing the volume of water”); 
a lid (water hood 180) coupled to the housing via a coupling arrangement (comprising the upper lip/rim portion of cylinder 110, see Fig. 6 modified, below) such that the lid is movable between a first position wherein the lid covers the top opening of the water chamber (i.e. when the hood is on the tank, see Fig. 6) and a second position wherein the lid does not cover the top opening of the water chamber (i.e. when the hood is removed from the tank, e.g. for cleaning or before assembly, see Fig. 3); 

    PNG
    media_image1.png
    344
    345
    media_image1.png
    Greyscale

a passage (comprising the annular passage around tank 111, at the location of the arrows in Fig. 6) which extends from a first end (the bottom of the annular passage) positioned and structured to receive the flow of breathing gas from the gas flow generator (Fig. 6) to an opposite second end positioned on the lid (at holes 182) and structured to expel the flow of breathing gas into the chamber (Fig. 6), wherein a portion of the passage (the portion that passes through holes 112) is defined by the coupling arrangement (see Fig. 6 modified, above); and 
an outlet (the central tubular port in cover 130 into which the central portion of hood 180 and nozzle 131 extend, see Fig. 6) positioned on the housing (Figs. 3 and 6), the outlet being structured to convey the flow of breathing gas from the chamber out of the housing (Fig. 6).  
Regarding claim 10, Chiu discloses the apparatus of claim 1, wherein the lid comprises an inner lid (hood 180) and wherein the apparatus further comprises an outer lid (nozzle 131) coupled to the housing, wherein the outer lid is movable between a first position wherein the outer lid covers the inner lid (i.e. when the  and a second position wherein the outer lid does not cover at least a portion of the inner lid (i.e. when the nozzle is removed from the cover, e.g. for cleaning or before assembly, see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0015310 A1; hereinafter “Choi”) in view of Barnes (US 3,667,463; hereinafter “Barnes”).
Regarding claim 1, Choi discloses an apparatus (Fig. 1) for providing a flow of breathing gas for a patient (Fig. 2; paras [0002] and [0011-12), the apparatus comprising: 
a housing (body 10); 
a gas flow generator (air compressor 22) disposed in the housing (Fig. 2), the gas flow generator structured to generate the flow of breathing gas (Fig. 2; para [0034]); 
a humidifier (portion 10c) disposed in the housing (Fig. 2), the humidifier having a water chamber (the chamber within portion 10c) structured to house a volume of water (water W) therein (Fig. 2), the water chamber having a top opening (the opening at the top of portion 10c) for providing the volume of water in the chamber (as this is the only ingress/egress from the chamber within portion 10c, it is necessarily “for providing the volume of water”); 
a lid (cover 12c) coupled to the housing via a coupling arrangement (comprising connection hose 40 and the hinge of lid 12c described in para [0026], both of which serve to couple the lid to the housing because if the hinge broke, the lid would still be coupled to the housing via the hose) such that the lid is movable between a first position wherein the lid covers the top opening of the water chamber (Fig. 2) and a second position wherein the lid does not cover the top opening of the water chamber (when the cover is fully opened via the hinge, see Fig. 2 in view of para [0026]); 
a passage (within connection hose 40) which extends from a first end (at flange 42) positioned and structured to receive the flow of breathing gas from the gas flow generator (Fig. 2) to an opposite second end (at flange 44) positioned on the lid and structured to expel the flow of breathing gas into the chamber (Fig. 2), wherein a portion of the passage is defined by the coupling arrangement (the entire passage, and thus a portion thereof, is defined by the connection hose 40) (Fig. 2); and 
an outlet (at flange 46), the outlet being structured to convey the flow of breathing gas from the chamber out of the housing (Fig. 2).  
Choi is silent regarding wherein the outlet is positioned on the housing. However, it has been held that rearranging parts of an invention involves only routine skill in the art. The instantly claimed arrangement would have been obvious to try from a finite number of locations for the outlet, with the expected result of providing an outlet that extends from a particular direction of the housing. Such a modification would appear to involve the mere rearrangement of parts without a change in function, which fails to provide any critical advantage, and thus does not patentably distinguish the invention over the prior art. Furthermore, there is nothing in Choi that would prevent the use of the instantly claimed configuration, and it appears that Choi would perform equally well with such a modification. Moreover, Barnes demonstrates that it was known in the respiratory humidifier art before the effective filing date of the claimed invention 
Regarding claim 2, Choi in view of Barnes teaches the apparatus of claim 1, wherein Choi further discloses wherein the coupling arrangement comprises a hinge arrangement (see claim 1 discussion above), and the lid is rotatably coupled to the housing via a hinge arrangement such that the lid is rotatable about a rotational axis (cover[] 12a..configured such that one side…is hinged [at] one side of the body 10…to selectively open and close the…portion[]…10c in a hinged manner, para [0026]).
Regarding claim 12, Choi discloses an airway pressure support system (Fig. 1, wherein, in as far as the device provides some level of pressurized air to the user, it comprehends an airway pressure support system) for providing a flow of breathing gas to an airway of a patient (Fig. 2; paras [0002] and [0011-12), the system comprising: 
an apparatus for providing a flow of breathing gas for a patient, the apparatus comprising:
a housing (body 10); 
a gas flow generator (air compressor 22) disposed in the housing (Fig. 2), the gas flow generator structured to generate the flow of breathing gas (Fig. 2; para [0034]); 
a humidifier (portion 10c) disposed in the housing (Fig. 2), the humidifier having a water chamber (the chamber within portion 10c) structured to house a volume of water (water W) therein (Fig. 2), the water chamber having a top opening (the opening at the top of portion 10c) for providing the volume of water in the chamber (as this is the only ingress/egress from the chamber within portion 10c, it is necessarily “for providing the volume of water”); 
a lid (cover 12c) coupled to the housing via a coupling arrangement (comprising connection hose 40 and the hinge of lid 12c described in para [0026], both of which serve to couple the lid to the housing because if the hinge broke, the lid would still be coupled to the housing via the hose) such that the lid is movable between a first position wherein the lid covers the top opening of the water chamber (Fig. 2) and a second position wherein the lid does not cover the top opening of the water chamber (when the cover is fully opened via the hinge, see Fig. 2 in view of para [0026]); 
a passage (within connection hose 42) which extends from a first end (at flange 42) positioned and structured to receive the flow of breathing gas from the gas flow generator (Fig. 2) to an opposite second end (at flange 44) positioned on the lid and structured to expel the flow of breathing gas into the chamber (Fig. 2), wherein a portion of the passage is defined by the coupling arrangement (the entire passage, and thus a portion thereof, is defined by the connection hose 40) (Fig. 2); and 
an outlet (at flange 46), the outlet being structured to convey the flow of breathing gas from the chamber out of the housing (Fig. 2),
a delivery conduit (the single-lumen conduit extending between flange 46 and the branched nasal prongs of cannula 28) having a first end (bottom end in Fig. 2) coupled to the outlet of the apparatus and an opposite second end (top end in Fig. 2, at the branch/split), the conduit being structured to convey the flow of breathing gas from the first end to the second end (Fig. 2); and 
a patient interface device (cannula 28) coupled to the second end of the conduit for providing the flow of treatment gas to the airway of the patient (Fig. 2; para [0036]).
Choi is silent regarding wherein the outlet is positioned on the housing. However, it has been held that rearranging parts of an invention involves only routine skill in the art. The instantly claimed arrangement would have been obvious to try from a finite number of locations for the outlet, with the expected result of providing an outlet that extends from a particular direction of the housing. Such a modification would appear to involve the mere rearrangement of parts without a change in function, which fails to provide any critical advantage, and thus does not patentably distinguish the invention over the prior art. Furthermore, there is nothing in Choi that would prevent the use of the instantly claimed configuration, and it appears that Choi would perform equally well with such a modification. Moreover, Barnes demonstrates that it was known in the respiratory humidifier art before the effective filing date of the claimed invention . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Barnes as applied to claim 1 above, and further in view of Schuller (US 8,757,154 B2; hereinafter “Schuller”).
Regarding claim 11, Choi in view of Barnes teaches the apparatus of claim 1, but Choi is silent wherein the housing comprises a first housing portion and a second housing portion selectively coupled to the first housing portion; and wherein the gas flow generator is disposed in the first housing portion and the humidifier is disposed in the second housing portion. However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04.V.C. Moreover, Schuller demonstrates that it was known in the respiratory humidifier art before the effective filing date of the claimed invention to provide the different functionalities disclosed by Choi (i.e. power, compressor, filter) as different modules/with their own housings that selective couple to each other (Figs. 1-2). Therefore, it would have been obvious to an artisan .

Allowable Subject Matter
Claims 3-9 are allowed.
Claims 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action by including the interpretation given by the Examiner above and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785